           Case 4:19-cr-00774-DC Document 14 Filed 12/23/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    PECOS DIVISION

UNITED STATES OF AMERICA,                       §
     Plaintiff,                                 §
                                                §
v.                                              §     P:19-CR-774 (1) DC
                                                §
THOMAS ALAN ARTHUR                              §
    Defendant.                                  §

         AMENDED ORDER GRANTING GOVERNMENT’S MOTION
 TO CONTINUE JURY SELECTION/TRIAL AND DESIGNATING CASE COMPLEX

        Came on this date to be considered the Government’s Unopposed Motion to Continue

Trial and Designation as Complex Case and Tolling of Speedy Trial Provisions in the above

styled cause, and after considering the same, the Court is of the opinion that it should be granted.

        THE COURT HEREBY FINDS the ends of justice will be served by granting the

continuance and such ends of justice outweigh the interests of the public and the defendants in a

speedy trial, based on the following factors:

        1. The issues and facts in this case are complex and it is unreasonable to expect adequate

preparation for pretrial proceedings and the trial itself within the time limits established by the

Speedy Trial Act; and

        2. Due to the volume and type of discovery in this case, adherence to the time limits

prescribed in the Speedy Trial Act will deny counsel for both Defendant and the Government the

reasonable time necessary for effecting preparation, taking into account the exercise of due

diligence by both parties.

        IT IS HEREBY ORDERED that the case is continued until June 16, 2020 for jury

selection and trial.
          Case 4:19-cr-00774-DC Document 14 Filed 12/23/19 Page 2 of 2




       IT IS FURTHER ORDERED that the time period between the filing of the Government’s

instant Motion and the date set above for Jury Selection/Trial is excludable under the provisions

of Title 18, United States Code, Section 3161(h)(7).

       It is so ORDERED.

       SIGNED this 23rd day of December, 2019.




                                             DAVID COUNTS
                                             UNITED STATES DISTRICT JUDGE
